        Case 1:20-cv-00857-JL Document 1-1 Filed 08/13/20 Page 1 of 4                                                       Filed
                                                                                                    File Date: 7/21/2020 8:49 AM
                                                                                    Hillsborough Superior Court Southern District
                                                                                                               E«Filed Document




                                   STATE OF NEW HAMPSHIRE


HILLSBOROUGH, SS.                                                                   SUPERIOR COURT
SOUTHERN DISTRICT
                                                                               226-2020-CV-00336
                                           Naomi Kastanas
                                         261 Pawtucket Blvd.
                                        Tyngsboro, MA 01879

                                                    V.

                                   Costco Wholesale Corporation
                                          999 Lake Drive
                                    Issaquah, WA 98027-5367

                                            COMPLAINT
                                   JURY TRIAL DEMANDED


       NOW COMES the Plaintiff, Naomi Kastanas, by and through her attorneys, Nicholson
Law Firm, PLLC, and hereby states and complains against the Defendant, Costco Wholesale
Corporation, as follows:
                                          INTRODUCTION
       L       This is a tort action against Costco Wholesale Corporation (hereinafter
“Defendant”) arising out of a trip and fall incident at the Costco Wholesale warehouse, located at
311 Daniel Webster Highway, Nashua, New Hampshire, which caused injuries to the Plaintiff,
Naomi Kastanas (‘T^Iaomi”).
                                               PARTIES
       2.      The Plaintiff Naomi Kastanas is a Massachusetts resident residing at 261
Pawtucket Blvd, Tyngsboro, MA 01879.
       3.      Defendant Costco Wholesale Corporation (“Costco”) is a foreign
corporation with a principal office at 999 Lake Drive, Issaquah, Washington, 98027. Costco
operates under the trade name of Costco Wholesale and owns the real estate located at 311
Daniel Webster Hwy, Nashua, New Hampshire.




                                                     1

                           This Is a Service Document For Case: 226-2020-CV-00336
                                 Hillsborough Superior Court Southern District
                                              7/22/202011:28 AM
          Case 1:20-cv-00857-JL Document 1-1 Filed 08/13/20 Page 2 of 4




                                .nmisnirTTOiv and vf.ivttf.
       4.      Jurisdiction is property with the Superior Court pursuant to RS A 491:7.
       5.      Venue is properly wirti Hillsborough County pursuant to RSA 507:9.


                                   STATEMENT OF FACTS
       6.      At all times relevant to the Complaint, Costco owned, occupied and maintained
the real esta^ and buildings, including its common areas, located at 311 Daniel Webster
Highway in Nashua, New Hampshire (the "Premises").
      7.     Costco operates the Premises as a membership warehouse club, and sells brand-
name merchandise and food products to its members.
          8.   On or about August 25,2017, Naomi was legally on die Premises to shop at
Costco.
       9.      Naomi is a Costco member and has been for many years.
        10.    Costco’s entrance Rom the paved vehicle parking area and into the store includes
two sets of automatic sliding doors (an entrance and an exit), two bays of warehouse style doors,
and an open area underneath an overhang.
          M.   A member, guest or invitee may enter Costco using the automatic sliding doors in
the front of the building.
        12.     Aiteroatively, access is gained by walking undemetuh the overhang and through a
separate set of doors that is behind the two large warehouse style doors and perpendicular to the
automatic sliding entrance at the front of the building. (See Picture Below).



                                                           T
                                             Cosico

               j.




                                                2
          Case 1:20-cv-00857-JL Document 1-1 Filed 08/13/20 Page 3 of 4




          13.   On August 2S, 2017, Costco had its two large warehouse style doors in the up
position, which allowed patrons to walk on a concrete walkway over the warehouse style
door threshold and through the perpendicular automatic sliding doors that cannot be seen in
the picture in the previous paragraph (the “Walkway”).
          14.   This Walkway leading into the entrance of the Premises was dangerous and
unsafe.
          15.   The Walkway had unreasonably sized cracks and a hidden rise at the surface.
          16.   The Walkway had loose concrete or rocks and broken cement, concrete or
pavement.
          17.   Naomi used the Walkway and attempted to walk through the large warehouse
style door in an effort to access a shopping carriage and enter the Premises on August 25,
2017.
          18.   Naomi tripped and fell on the unsafe Walkway and sustained severe personal
injuries to her left side, especially her left shoulder, left side of her beck, left hip and left leg.

                                    COUNT I: NEGLIGENCE


          19.   The facts and information contained in the preceding paragraphs are
incorporated as if fully set forth herein.
          20.   Costco had a duty to reasonably maintain, treat, repair and inspect its
Premises, including the Walkway, to allow for the safe passage of its members, invitees and
customers into the Premises.
          21.   Costco had a duty to warn its members, invitees and customers of any
dangerous conditions that it knew or should have known about that existed concerning the
Walkway and had a duty to take reasonable precautions to protect Naomi against reasonably
foreseeable dangers arising out of the use of the Premises, including the Walkway.
          22.   Costco negligently maintained the Premises by allowing the Walkway to
deteriorate and crumble, fall into disrepair and otherwise exist in an unreasonably unsafe and
dangerous condition for its invitees, members and customers.
          23.   Defendant negligently failed to inspect the Walkway and it knew, or in the
exercise of reasonable care, should have known that such deterioration or construction of the
Walkway created an unreasonable hazard that created unreasonable risk that its customers,
members and invitees would trip and fall because of the Walkway’s unsafe condition.
                                               3
           Case 1:20-cv-00857-JL Document 1-1 Filed 08/13/20 Page 4 of 4




       24.       Defendant negligently failed to warn Naomi of the unsafe and dangerous
Walkway when it knew, or in the exercise of reasonable care, should have known that it
existed.
       25.       As a direct and proximate result of the negligence of the Defendant, as stated
above, Naomi tripped, fell and sustained serious personal injuries to which she has suffered
and continues to suffer pain and suffering, emotional distress, permanent disability, inability
to provide physical caregiving, and loss of enjoyment of life, and has incurred other
damages, which are in an amount within the jurisdictional limits of this Court.

                                          .niRV DEMAND

       26.       Naomi asserts her right to a jury trial.


   WHEREFORE, Naomi demands judgment against the Defendant and prays for the
following relief:
            A.   Award Naomi an amount of compensatory damages against Defendant in an
 amount subject to proof;
            B.   Award against Defendant both pre-judgment and post-judgment interest;
            C.   Award against Defendant the other costs and fees allowed by law; and,
            D.   Grant any further relief the Court deems just and proper.


                                                            Respectfully Submitted,
                                                            Naomi Kastanas
                                                            By and through her attorneys,
                                                            Nicholson Law Firm, PLLC


    July 21,2020                                            /s/Neil B. Nicholson
                                                            Neil B. Nicholson, Esq.
                                                            Nicholson Law Firm, PLLC
                                                            NH Bar No. 18341
                                                            P.O. Box 4137
                                                            Concord, NH 03301
                                                            (603) 836-8441
                                                            neil@nicholson-lawfirm.com


                                                    4
